—In a proceeding pursuant to Judiciary Law § 475 to enforce an attorney’s lien, the petitioner appeals on the ground of inadequacy from an amended judgment of the Supreme Court, Richmond County (Leone, J.), dated January 12, 1995, which is in his favor and against the respondents in the principal sum of $7,853.92.
Ordered that the amended judgment is affirmed, with costs.
We reject the appellant’s contention that the Supreme Court improperly followed the remittitur instructions of the Court of Appeals in Matter of Cohen v Grainger, Tesoriero & Bell (81 NY2d 655), when it determined the appellant’s fee. The Supreme Court properly calculated the appellant’s fee in accordance with those instructions, and the amount awarded to the appellant was reasonable in all respects. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.